Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to communication filed on 07/15/2021. Currently claims 21-26 are pending in the application.

TERMINAL DISCLAIMER

Applicant's terminal disclaimer filed on 07/15/2021 is acknowledged.  However, the terminal disclaimer was disapproved on 07/18/2021.  Regarding the disapproval, new POA must be provided. For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership. A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33 (b) party, (2) a corrected ADS (37CFR1.76(c)) that identifies the “new” applicant in the applicant information, and is under lined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the §1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant. No additional fee is required with resubmission.
Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-22 are rejected on the ground of non-statutory double patenting as being anticipated over claims 1, 4, and 7 of U.S. Patent No. 10,625,464 B2 (hereafter, referred to as “Patent No. 10,625,464 B2”).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Regarding claims 21, claim 1 of Patent No. 10,625,464 B2 discloses the method of forming a security impression on personalized document. Claim 1 of Patent No. 10,625,464 B2 teaches to use a plastic substrate and a laminate to form the personalized document. Patent No. 10,625,464 B2 also teaches in the claim 7 that the laminate layer is a foil. Patent No. 10,625,464 B2 teaches in claim 1 to arrange a foil between a plastic substrate of a personalized document and a punch by teaching that the punch is brought into engagement with the laminate (foil) and the plastic substrates. Patent No. 10,625,464 B2 also teaches in claim 1 to heat the embossed feature disposed on the surface of the punch before bringing the punch into engagement with the foil and the plastic substrate. Patent No. 10,625,464 B2 further teaches in claim 1 the step of bringing the heated embossed feature into engagement with the foil and the 

Regarding claim 22, Patent No. 10,625,464 B2 discloses that the personalized document is a plastic card (claim 4).

Claims 23-25 are rejected on the ground of non-statutory double patenting as being obvious over claims 1, 4 and 7 of U.S. Patent No. 10,625,464 B2, in view of O’Boyle et al. (US Patent Application Publication No. 2009/0251749 A1), hereafter referred to as “O’Boyle”.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Regarding claims 23-25, claims 1, 4, and 7 of Patent No. 10,625,464 B2 discloses the method of forming a security impression on personalized document. But claims 1, 4, and 7 of Patent No. 10,625,464 B2 fail to explicitly disclose that the personalized document is a credit card, or passport, or a document having personalized information on the card. However, O’Boyle teaches that foil and holograms are laminated to, for example, a credit card for providing an appealing visual effect and additional security (para. [0005]), and additionally the use of holograms in identification or transaction cards, passports (para. [0002]). O’Boyle also teaches to use photo or printed text and graphics on a credit card or a secure document (Fig. 5). 
(para. [0052-0053]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the teaching of O’Boyle and apply a known method to forming products such as credit cards or passports, or documents having personalization, because using the method of Patent No. 10,625,464 B2 would generate products which would be secured and difficult to tamper with (KSR Rationale C, MPEP 2143). Since the reference deal with documents where prevention of counterfeiting and alteration would be of importance, one would have reasonable expectation of success from the combination. 

Claim 26 is rejected on the ground of non-statutory double patenting as being obvious over claims 1, 4 and 7 of U.S. Patent No. 10,625,464 B2, in view of Crew et al. (WO 84/02309), hereafter referred to as “Crew”.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:

Regarding claim 26, claims 1, 4, and 7 of Patent No. 10,625,464 B2 discloses the method of forming a security impression on personalized document. But claims 1, 4, and 7 of Patent No. 10,625,464 B2 fail to explicitly disclose the use of a laminate layer between the plastic substrate and the foil.  However, Crew teaches in Fig. 5, the laying a suitable foil 56 (e.g. of metallized plastics) over the top surface 44 of the card substrate 40, and pressing down a hot stamp 58 having a desired pattern over it (page 11). Crew also teaches that substrate comprises two 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 21-23 are rejected under 35 U.S.C.103 as being obvious over Lyen (US Patent No. 6,227,572 B1), hereafter, referred to as "Lyen”, in view of Minnetian (US Publication No. 2009/0280342 A1), hereafter, referred to as “Minnetian”.

Regarding claim 21, Lyen teaches in Fig. 1, an embossed (column 1, line 41) banknotes for security of the document (column 4, line 43) made of sheet material (element 30, equivalent to substrate layer and made of paper or thermoplastic material (column 2, line 40)) and laminated with reinforcing layer (element 40) (equivalent to foil layer).  Lyen clearly teaches the indentation reaching into the base plastic layer (sheet material, element 40) and creating a deep recess in element 25 during the embossing process.  Lyen further teaches that the process deforms the plastic substrate along with the portion of the reinforcing layer (foil layer) extending into the indentation, and the embossing provides a secondary feature of pattern that would be beneficial to sight impaired persons (column 2, lines 51-59). 

Lyen also teaches that during the process, heat is applied to the embossing process, which includes the sheet material, and at least to the area in which the embossment is performed, and at the same time that the embossments are performed or immediately prior thereto (Column 4, lines 44-60), but Lyen fails to explicitly teach the step of heating the 

However, Minnetian teaches that in the embossing process a punch is heated so that a thin transfer layer can be embossed onto the carrier layer by bringing the two layers in engagement with each other using the heated punch (para. [0005]) in a hot embossing process (para. [0025], and [0048]), where the embossing process is aimed to secure a product (para. [0002]) typical of personalized documents such as identification, bank cards, or credit cards (para. [0003]). Minnetian also teaches in Fig. 1b that the carrier layer 1a (equivalent to substrate) is made from PVC, which is a plastic material (para. [0048]), and the transfer layer (equivalent to foil) is a conventional transfer film (para. [0048]) used as security element layer (element 2).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the method taught by Lyen to specifically include the step of heating the embossing feature, and using the a transfer film as the security layer (element 2) on the plastics substrate, as taught by Minnetian, because heating the embossing feature is within the teaching, suggestion or motivation of Minnetian to accomplish the desired embossing on a plastic substrate of the Lyen’s process (KSR Rationale G, MPEP 2143) to secure a product.  Since both references are concerned with the embossing of personalized documents, one would have had a reasonable expectation of success from the combination. 

Regarding claims 22-23, Lyen and Minnetian teaches the use of plastic material to form the document. Minnetian also teaches in Fig. 1a, that it takes the form of a card. Additionally, 

Claims 24-25 are rejected as being obvious over Lyen (US Patent No. 6,227,572 B1), in view of Minnetian (US Patent Application Publication No. 2009/0280342 A1), in view of O’Boyle et al. (US Patent Application Publication # 2009/0251749 A1), hereafter, referred to as “O’Boyle”.  

Regarding claims 24-25, Lyen and Minnetian disclose a method of forming a security impression on personalized document. But Lyen and Minnetian fail to explicitly disclose that the personalized document is a passport, or a document having personalized information on the card. However, O’Boyle teaches the use of holograms in identification or transaction cards, passports (para. [0002]). O’Boyle also teaches to use photo or printed text and graphics on secure document (Fig. 5). O’Boyle further teaches to provide personalized data, such as an alphanumeric pattern, a facial image, a fingerprint image, a barcode, or a logo, to an object is via laser engraving (para. [0052-0053]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the teaching of O’Boyle and apply a known method (Lyen-Minnetian combined process) to forming products such as credit cards or passports, or documents having personalization, because using the method would generate products which would be secured and difficult to tamper with (KSR Rationale C, MPEP 2143). Since the reference deal with documents where prevention of counterfeiting and 

Claim 26 is rejected as being obvious over Lyen (US Patent No. 6,227,572 B1), in view of Minnetian (US Patent Application Publication No. 2009/0280342 A1), in view of Crew et al. (WO 84/02309), hereafter referred to as “Crew”.   

Regarding claim 26, Lyen and Minnetian disclose a method of forming a security impression on personalized document. But Lyen and Minnetian fail to explicitly disclose the use of laminate layer between the plastic substrate and the foil.  However, Crew teaches in Fig. 5, the laying a suitable foil 56 (e.g. of metallized plastics) over the top surface 44 of the card substrate 40, and pressing down a hot stamp 58 having a desired pattern over it (page 11). Crew also teaches that substrate comprises two layers of (element 10, and 12) white, opaque PVC (equivalent to base opaque substrate and an additional laminate layer).  Crew further teaches that between the two layers, there is offset litho-printing (element 22); which will not normally be visible, but provides a watermark pattern which can be seen when the card is held up to a strong light. Such a watermark makes the card harder to forge (page 4). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the teaching of Crew and provide additional laminate layer, because that would provide options for additional security enhancement for the card document (KSR Rationale A, MPEP 2143). Since the reference deal with plastic cards for security, identity or banking purposes, one would have reasonable expectation of success from the combination.

Responses to Arguments

Applicant’s argument filed on 07/15/2021 have been fully considered, but they are moot, as the examiner uses a new grounds of rejection to address the claims.

	Because of the rejection being maintained on the independent claim 21, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN, whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MOHAMMAD M AMEEN/Examiner, Art Unit 1742